Mr. Justice Milburn:
I concur in the decision and order of the court, but not being fully satisfied that we may find an attorney guilty of felonious conduct in the absence of any attempt to try and convict him on the charge of felony in the district court, I withhold my concurrence in what is said in the opinion as to the accused being guilty of felony. Independently of actual violation of the criminal laws of the state, there is enough proof to show conclusively that Mr. Thresher has been guilty of conduct involving moral turpitude in connection with his office as attorney and counselor, and he should be disbarred.